Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Applicant has amended the independent claims 1 and 10 to recite combinations of limitations not previously presented during prosecution. Said amendment is beyond the scope of after-final practice and would require further search and consideration.
Applicant's arguments submitted on 06/29/2022 are acknowledged, however, the merits of said arguments regarding the thickness of the vertical walls have not been considered as said arguments are drawn to claim limitations not currently under consideration while the arguments with respect to independent claim 5 are addressed below.

Applicants primarily argues:
“Further, in the Office Action, the Examiner asserts that Kitano teaches the claimed feature regarding the reinforced plastic material positioned entirely between the equivalent upper wall and lower wall of the structure member. Particularly, the Examiner asserts that Kitano discloses that the reinforced plastic material may cover all or part of a surface of the structure member, and cites to Col. 12; ll. 45-47 of Kitano. Col. 12; ll. 45-47 recites:
In the aforesaid structural body applications, either by covering all or a part of the surface of the light metal material with the CFRP material (FIG. 2), or by bonding them in a form with the CFRP inserted into a hollow region or groove in the light metal material (FIG. 3), itis possible to produce a load bearing member and/or impact energy absorbing member of markedly enhanced strength and/or impact energy absorption performance compared to the light metal by itself, and extremely practical structural materials are formed. (emphasis added).
However, as emphasized above, Col. 12; ll. 45-47 of Kitano merely mentions that the reinforced plastic can cover all or part of the surface in the embodiment shown in FIG. 2 of Kitano, provided below, which discloses an I-beam. This embodiment differs from the claimed features in that the I-beam fails to disclose the claimed upper wall extending from an upper end and the lower wall extending from a lower end of at least one vertical wall.

Accordingly, Applicant respectfully submits that Kitano and Kato, alone or in combination, fails to expressly or inherently disclose or make obvious the features of independent claim 1 regarding the peripheral edges of the reinforcing member are covered with the adhesive layer. ”
Remarks, p. 7-8
“Independent claim 5 similarly recites the features regarding all the peripheral edges of the reinforcing member are covered with the adhesive layer. For at least the reasons stated above for independent claim 1 with regard to the above features, Applicant respectfully submits that independent claim 5, and all claims that depend thereon, can no longer be rejected as obvious in view of Kitano and Kato.”
Remarks, p. 8
The examiner respectfully traverses as follows:
	While Kitano does point to FIG. 2 in col. 12, line 46 and FIG. 2 does disclose an I-beam only partially covered with the CFRP material (3), Kitano discloses the CFRP material may cover all or part of the surface of the light metal material, it is noted Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). FIG. 5 discloses the CFRP material (3) covers all of the surface, thus it is clear Kitano meets the claimed upper wall extending from an upper end and the lower wall extending from a lower end of at least one vertical wall.
With respect to all peripheral edges of the CFRP material being covered with the adhesive layer, Kato provides proper motivation to combine, namely, to provide cover and isolation from the outside to all the end surfaces of the CFRP material, by extending the adhesive agent layer over the end surfaces of the CFRP. Therefore, Kitano in view of Kato teaches all the end surfaces of the CFRP material are covered with the adhesive agent layer.
For the reasons set forth above and of record, the Final Rejection mailed 04/29/2022 is maintained.
/MARY I OMORI/Primary Examiner, Art Unit 1784